DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 recites, “receive a response including a result of an operation performed corresponding to the command and a status data”, which as best understood by the Examiner, should be amended to recite, “receive a response, including a result of an operation performed corresponding to the command, and a status data”.
Claim 8 recites, “receiving a response output from the memory device, the response including”, which as best understood by the Examiner, should be amended to recite, “receiving a response, output from the memory device, the response including”.
Claim 8 recites, “receiving a status data regarding the at least one memory group output from the memory device”, which as best understood by the Examiner, should be amended to recite, “receiving a status data, regarding the at least one memory group, output from the memory device”.
Claim 15 recites, “receive a response output from the memory device, the response including”, which as best understood by the Examiner, should be amended to recite, “receiving a response, output from the memory device, the response including”.
Claim 15 recites, “receive a status data regarding the at least one memory group output from the from the memory device”, which as best understood by the Examiner, should be amended to recite, “receive a status data, regarding the at least one memory group, output from the memory device”. 
Claims 2-7, 9-14 and 16-20 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 15: 
Claim 1 recites, “the at least one memory group which is changed during the operation”. However, the performance of “the operation” claimed does not positively recite that any data is changed as a result of the operation. Accordingly, there is not clear antecedent basis for “the at least one memory group which is changed during the operation” as the operation is not claimed as changing any memory groups and the scope of the claim cannot be determined and the claim is indefinite. 
Claims 8 and 15 are rejected according to a similar analysis to that performed above for claim 1 because they each recite, “the at least one memory group which is changed during the data input/output operation”, for which there is not clear antecedent basis.
Regarding claims 7 and 14: 
Claims 7 and 14 recite, “the status data associated with the data program operation, the data erase operation, or the data read operation”. There is insufficient antecedent basis for this limitation in the claim. The claim only previously recites “a status data output from the memory device“ and not a status data associated with “the data program operation, the data erase operation, or the data read operation”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending claim 7 to recite, “wherein the memory device is further configured to update the status data according to the data program operation, the data erase operation, or the data read operation performed within the at least one memory group” and amending claim 14 analogously to resolve the antecedent basis issue. 
Regarding claims 2-7, 9-14 and 16-20: 
Claims 2-7, 9-14 and 16-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-7 are directed to a machine, claims 8-14 are directed to a process, and claims 15-20 are directed to a machine.
Regarding claims 1, 8 and 15: 
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of the claims, but for the recitation of generic computer components, recite the mental process of receiving a response including a result of an operation performed according to the command and a status data...in response to the operation, the status data including a current operation information regarding the at least one memory group which is changed during the operation, and determining whether the data input/output operation has succeeded or failed based on a response and a status data (i.e. collecting and analyzing information, where the analyzing is recited at a high level of generality that it could practically be performed in the human mind). See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The broadest reasonable interpretation of the limitation in light of the specification includes determining whether the input/output operation has succeeded or failed based on a response including a collected result (i.e. such as indicating success or failure [00124]) of the input/output operation [0031], and collected status data including a bitmap (i.e. such as the array of 8 values including 1’s and 0’s as seen in [Fig. 4]) indicating whether the page is blank or empty [0027]. Accordingly, the limitation could practically be performed in the human mind as one could mentally determine from a collected response including a result indicating a pass or fail and collected status data including an array (i.e. list) of 8 value’s including 1’s and 0’s, indicating whether a page is blank or empty, whether or not an input/output operation has succeeded or failed. See MPEP §2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019. Accordingly, claims 1, 8 and 15 recite an abstract idea.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claims 1, 8 and 15 recite the additional elements of a memory device for outputting the response and status data and claims 1 and 15 additionally recite the use of a controller for performing the mental process identified above, and claim 15 indicates that the controller includes a processor and memory including computer program code. However, simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate the judicial exception into a practical application and amounts to mere instructions to apply an exception (such as the recitations of a controller (with a processor, memory and code) and a memory to perform steps), thereby invoking computers as a tool to perform the abstract idea. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Additionally, in this case, the memory device is only being used in its ordinary capacity to store data, and to receive data from it (i.e. transmit data). Accordingly, the additional limitations identified above amount to mere instructions to apply an exception by using computers as tools to apply the abstract idea, amounting to no more than adding the words “apply it” to the abstract idea. See MPEP §2106.05(f)(2).
Claim 1 recites the additional element of transmitting a command to the memory device so that the memory device will perform a data input/output operation within at least one memory group among the plurality of memory groups. Claims 8 and 15 also recite similar additional elements in that they recite performing a data input/output operation within at least one memory group in a memory device including a plurality of memory groups. Furthermore, the claims recite that the response and status data are “output from the memory device”. However, these additional elements amount to insignificant extra-solution activity as the additional elements amount to necessary data gathering and outputting for performing the abstract idea (i.e. an I/O operation needs to be performed in order to collect information on the I/O operation and determine if it was a success or failure – analogous to testing a system for a response, and the response being used to determine system malfunction, which was found to be insignificant extra-solution activity and mere data gathering by the counts in In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) and receiving the data output from the memory device is analogous to obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  
Claims 1, 8 and 15 recite the additional element that the memory device includes a plurality of memory groups and each memory group includes a plurality of non-volatile memory cells. However, this additional element only functions to generically link the field of use of the abstract idea to that of a non-volatile semiconductor memory device, such as USB or an SSD memory device as indicated in the background of the instant application. See MPEP §2106.05(h). Accordingly, generically linking the field of use does not integrate the abstract idea into a practical application. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the
step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea of a mental process with the additional requirement to requirement to “apply it” by a generic controller (claims 1 and 15) with a generic memory device (claims 1, 8 and 15) to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Furthermore, the additional element of transmitting a command to perform, or actually performing, an input/output operation on the memory device , and receiving data output from a memory device (i.e. the response and status data) is insignificant extra-solution activity that is further well-understood, routine, and conventional (analogous to storing and retrieving information in memory, or transmitting or receiving data (i.e. the command or the status and response) over a network) and therefore fails to qualify as significantly more than the judicial exception. See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; MPEP §2106.05(d)(II). Additionally, the additional elements of the memory including a plurality of groups, each with a plurality of non-volatile memory cells only functions to generically link the technological environment or field of use to non-volatile semiconductor memories, and therefore does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claims 1, 8 and 15 are not patent eligible.
Regarding claims 3, 10, and 17: 
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of the claims recite the mental process identified above for claims 1, 8, and 15 respectively. Additionally, the claims recite an additional abstract idea by reciting details of the mental process by requiring that determining whether the data input/output operation has succeeded or failed includes assigning a higher priority to a first determination of success or failure based on the status data than a second determination of success or failure based on the response, when the first determination and the second determination have different outcomes. The Examiner finds that the broadest reasonable interpretation of the limitation includes giving more weight to a judgement of success or failure of the input/output operation based on the status data than the weight given to a judgement of success or failure of the input/output operation based on the response (no details are given in the specification to the step of “assigning a priority” to a determination, based on the flowchart in [Fig. 6], the determination of an error appears to be based on the determination based on the status data regardless of any determination based on the response)). Accordingly, one could mentally determine that the input/output operation has failed based on the status data including a list of 1’s and 0’s indicating a page is blank or empty, despite determining that a response indicates the result that the input/output operation was successful (i.e. more weight/credibility/priority is given (i.e. assigned) to the first determination). However, the addition of another abstract idea does not render the claim non-abstract. "Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) .
Under the Alice Framework Step 2A prong 2, the claims are evaluated for additional elements that integrate the judicial exception into a practical application.
The claims only recite the additional mental process or details of the abstract idea as identified above, which does not render the abstract idea non-abstract.
Under the Alice Framework Step 2B, the claims are evaluated for additional elements that integrate the judicial exception into a practical application. The claims considered as a whole do not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1, 8 and 15. The claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea as the additional abstract idea in claims 3, 10 and 17 do not render the abstract idea from claim 1, 8 and 15, respectively, non-abstract. For these reasons, claims 3, 10 and 17 are not patent eligible.
Regarding claims 4, 11 and 18: 
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of the claims recite the mental process identified above for claims 1, 8, and 15 respectively. 
Under the Alice Framework Step 2A prong 2, the claims are evaluated for additional elements that integrate the judicial exception into a practical application.
The claims recite an additional element that each memory group among the plurality of memory groups is a page. However, this additional element only functions to generically link the field of use of the abstract idea to that of a non-volatile semiconductor memory device, such as USB or an SSD memory, with the non-volatile memory cells organized into pages (i.e. like NAND flash (organized into pages), as opposed to NOR flash (organized into bytes or words)). See MPEP §2106.05(h). Accordingly, generically linking the field of use does not integrate the abstract idea into a practical application. 
The claims recite an additional element that the status data includes bitmap information indicating whether a page is empty or blank. However, this additional element functions to generically link the field of use of the abstract idea to that of a non-volatile semiconductor memory device, such as USB or an SSD memory, by referencing data that indicates whether memory pages are empty or blank (i.e. like NAND flash (organized into pages), as opposed to NOR flash (organized into bytes or words)). See MPEP §2106.05(h). Accordingly, generically linking the field of use does not integrate the abstract idea into a practical application. Additionally, the element is insignificant extra-solution activity and does not integrate the abstract idea into a practical application as it amounts to selecting a particular data source or type of data to be manipulated in the abstract idea. See MPEP 2106.05(g). 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1, 8 and 15 and the additional elements in claims 4, 11 and 18. Additionally, the additional elements of the memory groups being a page (and the bitmap information indicating if a page is empty or blank) only functions to generically link the technological environment or field of use to non-volatile semiconductor memories organized into pages, and therefore does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the additional element identified above as insignificant extra-solution activity are also well-understood, routine and conventional activity as the reception of the bitmap data is recited in a generic manner (no indication as to how it is transmitted) and the limitation is therefore analogous to using a computer to receive data or information and is analogous to well-understood, routine, and conventional elements found by the courts: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and therefore cannot provide significantly more. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claims 4, 11 and 18 are not patent eligible.
Regarding claims 5, 12 and 19: 
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of the claims recite the mental process identified above for claims 1, 8, and 15 respectively. 
Under the Alice Framework Step 2A prong 2, the claims are evaluated for additional elements that integrate the judicial exception into a practical application.
The claims recite an additional element that each memory group among the plurality of memory groups is a memory block. However, this additional element only functions to generically link the field of use of the abstract idea to that of a non-volatile semiconductor memory device, such as USB or an SSD memory, with the non-volatile memory cells organized into blocks (i.e. like NAND flash (organized into blocks with pages), as opposed to NOR flash (organized into bytes or words)). See MPEP §2106.05(h). Accordingly, generically linking the field of use does not integrate the abstract idea into a practical application. 
The claims recite an additional element that the status data includes a page count indicating how many pages of the memory block data items are stored in. However, this additional element functions to generically link the field of use of the abstract idea to that of a non-volatile semiconductor memory device, such as USB or an SSD memory, by referencing data that indicates whether memory pages of a memory block store data (i.e. like NAND flash (organized into pages), as opposed to NOR flash (organized into bytes or words)). See MPEP §2106.05(h). Accordingly, generically linking the field of use does not integrate the abstract idea into a practical application. Additionally, the element is insignificant extra-solution activity and does not integrate the abstract idea into a practical application as it amounts to selecting a particular data source or type of data to be manipulated in the abstract idea (Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937) and is mere data gathering (Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)). See MPEP 2106.05(g). 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1, 8 and 15 and the additional elements in claims 5, 12 and 19. Additionally, the additional elements of the memory groups being a block (and the valid page count information indicating if a page of the block stores data) only functions to generically link the technological environment or field of use to non-volatile semiconductor memories organized into pages, and therefore does not provide significantly more than the abstract idea itself. See MPEP §2106.05(h). Finally, the additional elements identified above as insignificant extra-solution activity are also well-understood, routine and conventional activity as the reception of the valid page count data is recited in a generic manner (no indication as to how it is transmitted) and the limitation is therefore analogous to using a computer to receive data or information and is analogous to well-understood, routine, and conventional elements found by the courts: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and therefore cannot provide significantly more. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claims 5, 12 and 19 are not patent eligible.
Regarding claims 6, 13 and 20:
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of the claims recite the mental process identified above for claims 1, 8, and 15 respectively. 
Under the Alice Framework Step 2A prong 2, the claims are evaluated for additional elements that integrate the judicial exception into a practical application.
The claims recite an additional element that the response is received by the controller or transmitted by the memory device after the data input/output operation corresponding to the command is complete and that the status data is transmitted by the memory device or received by the controller when metadata is updated by the input/output operation. However, these additional elements are insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they amount to necessary data gathering for performing the abstract idea (i.e. such as testing a system for a response, and the response being used to determine the system malfunction In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982). See MPEP 2106.05(g). 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the step 2A prong 2 analysis, the claims considered as a whole do not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1, 8 and 15 and the additional elements in claims 6, 13 and 20. Additionally, the additional elements identified above as insignificant extra-solution activity are also well-understood, routine and conventional activity as the reception/transmission of data is recited in a generic manner (no indication as to how it is transmitted) and the limitation is therefore analogous to using a computer to receive data or information and is analogous to well-understood, routine, and conventional elements found by the courts: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) and therefore cannot provide significantly more. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claims 6, 13 and 20 are not patent eligible.
Regarding claims 7 and 14: 
Under the Alice Framework Step 2A prong 1, the broadest reasonable interpretation of claims 7 and 14 recite the mental process identified above for claims 6 and 8 respectively. 
Under the Alice Framework Step 2A prong 2, the claims are evaluated for additional elements that integrate the judicial exception into a practical application.
The claims recite an additional element that the input/output operation includes a data program operation, data erase operation, or a data read operation within the plurality of memory groups of the memory device. However, these additional elements are insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they amount to necessary data gathering or output for performing the abstract idea (i.e. such as testing a system for a response, and the response being used to determine the system malfunction In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); or obtaining information about transactions CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). See MPEP 2106.05(g). 
Furthermore, the claims recite an additional element that the memory device is configured to update the status data associated with the data program operation, the data erase operation, or the data read operation performed within the at least one memory group. However, these additional elements are insignificant extra-solution activity and do not integrate the abstract idea into a practical application as they amount to necessary data gathering or output for performing the abstract idea (i.e. such as obtaining information about transactions CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); or consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754. See MPEP 2106.05(g). 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea for the same reasons as analyzed above for claims 1, 6 and 8 and the additional elements in claims 7 and 14. Additionally, the additional elements identified above as insignificant extra-solution activity are also well-understood, routine and conventional activity as the input/output operation being a program or read operation is merely storing or retrieving information in memory. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Furthermore, the reception/transmission of data and updating the status data is recited in a generic manner (no indication as to how the data is transmitted, or the status data is updated) and the limitations are therefore analogous to using a computer to receive data or information, updating an activity log, or electronic record keeping and is analogous to well-understood, routine, and conventional elements found by the courts: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and therefore cannot provide significantly more. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claims 7 and 14 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2020/0104261 A1 (Oh) in view of US Patent No. US 10,120,792 B1 (Segal).
Regarding claims 15 and analogous claims 1 and 8: 
Oh teaches, a controller (130) coupled via at least one data path (through memory I/F (142)) to a memory device (150) including a plurality of memory groups (one or more blocks (152-156...) including pages [see Fig. 2] [Fig. 1]), each memory group including a plurality of non-volatile memory cells (each page contains a plurality of memory cells [0043]), wherein the controller comprises at least one processor ((134) [0051-0054] and at least one memory (144) including 20computer program code (firmware run by the processor, including the flash translation layer (FTL) [0052-0054]), wherein the at least one memory including the computer program code is configured, with the at least one processor, to cause the controller to (the processor with the firmware (FTL) may control the overall operations of the memory system (110): perform a data input/output operation within at least one memory group in the memory device (by disclosing that in response to a request from a host, the controller (130) may control read, write, program and erase operations of the memory device (150) [0045]. These operations may be used to write the data of a transaction (i.e. Tx1 Write (i.e. an input/output operation)) [Fig. 7]. The transaction is written into pages of a block (750) of the memory device (150) [Fig. 7] [0120-0122] [Fig. 8]) 63receive a status data regarding the at least one memory group output from the memory device, the status data including a current operation information regarding the at least one memory group which is changed during the data input/output operation; and 5determine whether the data input/output operation has succeeded or failed based on the status data (by disclosing that when the memory system is booted up, the memory blocks may be scanned (S1102). The memory blocks may be scanned in a reverse order of a write sequence through a linked list [0172]. When the controller detects a commit end log (i.e. status data including a current operation information regarding the at least one memory group which is changed during the input/output operation (i.e. regarding the pages (i.e. 0-9) (i.e. at least one memory group which is changed during the input/output operation) and block (750) (i.e. at least one memory group which is changed during the input/output operation)), the controller knows the block is commit-completed. However, even though the transaction is completed, the metadata (i.e. valid block info and map data) may be lost [0174]. Therefore, in order to determine which pages of the block contain data that written for the transaction (i.e. determine whether the input/output operation has succeeded), the controller recovers the valid block bitmap from the FTL metadata stored within the memory system by reading the data stored in memory block (750) (i.e. status data). The data read from the memory block (750) includes the commit end/start (pages 7 & 10), the Mapdata (page 9), the Inode data (page 8) (i.e. receive status data including a current operation information regarding the at least one memory group (i.e. at least including page (1) which was written as part of the input/output transaction) which is changed during the input/output operation). The controller uses this data to rebuild the valid block bitmap and the Inode table (i.e. determine whether the data input/output operation has succeeded based on the status data). Additionally, if only a commit-start was found, the controller may finish committing the transaction and update the valid block bitmap and the Inode table by reading the Inode data and LBAValidInfo (pages 2 and 3) (i.e. also status data) [Fig. 9A] [Fig. 11] [0150] [0157-0162] [0176]. However, if a commit-start and commit-end are both not found, but only a transaction id (i.e. also status data) then the transaction is determined to have failed [Fig. 11], the commit is aborted (S1112), and the pages of the block of the uncommitted transaction are marked as invalid (i.e. the I/O operation has failed) [0180-0181]). 
Oh does not explicitly disclose, but Segal teaches, receive a response output from the memory device, the response including a result of the data input/output operation and to determine whether or not the input/output operation succeeded or failed based on the response (by teaching that a flash memory controller may be informed by a flash memory device that the programming of the data unit and recovery metadata succeeded (i.e. receive a response from the memory device, the response including a result of the data input/output operation (i.e. succeeded)) before the management process of updating the metadata of the controller so that the host can be notified of the successfully completed operation (i.e. to inform the host, the controller determined the input/output operation succeeded) of writing the data unit and the metadata with lower latency while still guaranteeing the integrity of the data [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with firmware operating the memory disclosed by Oh to include the reception of a response from the memory when the data (i.e. page 1 of Tx1) and the recovery metadata (such as the Inode page, LBAValidInfo page corresponding to Tx1 as taught by Oh) are successfully programmed to the memory device and to determine the successful completion of the write operation for the transaction based on receiving the response and to notify it to a host before performing a management process (of updating the metadata on the controller) as taught by Segal. 
One of ordinary skill in the art would have been motivated to make this modification because notifying the host that the write operation for the transaction is complete in response to receiving a response of a successful indication that the programming of the data unit and recovery metadata succeeded allows for the memory to be operated with lower latency and therefore higher throughput, because the host is not waiting for the completion of the management process to receive a response, as taught by Oh in [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56].  
Regarding claim 17 and analogous claims 3 and 10:
The memory system according to claim 15 is made obvious by Oh in view of Segal. 
Oh further teaches wherein the at least one memory including the computer program code is further configured, with the at least one processor, to cause the controller to determine whether the data input/output operation has succeeded or failed by assigning a higher priority to a first determination of success or failure based on 64the status data despite successfully writing valid data for the transaction (i.e. when the first determination and whether the data was successfully written into pages have different outcomes (by teaching that after scanning through the blocks, if the controller detects a page in which a transaction ID is recorded, but does not find a commit start log corresponding to the transaction ID, the data recorded in the pages for the transaction may be invalidated (i.e. despite being correctly programmed) and may later be deleted through a garbage collection operation (i.e. because the controller determines that the input/output operation (i.e.  Tx1) has failed) [0180]. In this way, the atomicity of the transaction will be secured [0181]. (i.e. to guarantee atomicity, the controller places more weight (i.e. assigns a higher priority to a first determination of success or failure) on the data in the log indicating whether the transaction was committed (i.e. based on the status data) than whether the data was correctly programmed into the pages (i.e. when the first determination and whether the data was successfully written into pages have different outcomes) of the memory cell when determining whether the write operation for the transaction was a success or failure) [Fig. 11].  
Oh does not explicitly disclose, but Segal teaches, a second determination of success or failure based on the response (by teaching that a flash memory controller may be informed by a flash memory device that the programming of the data unit and recovery metadata succeeded (i.e. receive a response from the memory device, the response including a result of the data input/output operation (i.e. succeeded)) before the management process of updating the metadata of the controller so that the host can be notified of the successfully completed operation (i.e. to inform the host, the controller determined (i.e. a second determination) the input/output operation succeeded) of writing the data unit and the metadata with lower latency while still guaranteeing the integrity of the data [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with firmware operating the memory disclosed by Oh to include the reception of a response from the memory when the data (i.e. page 1 of Tx1) and the recovery metadata (such as the Inode page, LBAValidInfo page corresponding to Tx1 as taught by Oh) are successfully programmed to the memory device and to determine the successful completion of the write operation (i.e. a second determination) for the transaction based on receiving the response and to notify it to a host before performing a management process (of updating the metadata on the controller) as taught by Segal. (This determination does not override the determination of whether or not the data was committed and therefore whether or not the transaction overall succeeded or failed or the determination of which pages store data and updating the FTL map to guarantee the atomicity of a transaction as taught by Oh).  
One of ordinary skill in the art would have been motivated to make this modification because notifying the host that the write operation for the transaction is complete in response to receiving a response of a successful indication that the programming of the data unit and recovery metadata succeeded allows for the memory to be operated with lower latency and therefore higher throughput, because the host is not waiting for the completion of the management process to receive a response, as taught by Oh in [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56].  
Regarding claim 18 and analogous claims 4 and 11:
The controller according to claim 15 is made obvious by Oh in view of Segal. 
Oh further discloses, wherein each memory group among the plurality of memory groups is a page, and wherein the status data includes bitmap information indicating whether the page is empty or blank (by disclosing that the write data for the transaction is written into pages [Fig. 7]. Furthermore, the metadata written along with the write data and read by the controller in a recovery operation includes LBAValidInfo (i.e. bitmap information indicating whether the page is empty or blank (i.e. because if the valid bit it changed to allocated (A) (i.e. valid), the data in the corresponding logical page is not empty or blank (i.e. whether the page is empty or blank), or when the valid bit is changed to deallocated (D) the data corresponding to the logical page is invalid (i.e. empty or blank) [0159-0162]).
Regarding claim 20 and analogous claims 6 and 13:
The controller according to claim 15 is made obvious by Oh in view of Segal. 
Oh further discloses, wherein the at least one memory including the computer program code is further configured, with the at least one processor, to cause the controller to: 20receive the status data from the memory device when metadata is updated by the data input/output operation (by disclosing that when the memory system is booted up, the memory blocks may be scanned (S1102). The memory blocks may be scanned in a reverse order of a write sequence through a linked list [0172]. When the controller detects a commit end log (i.e. status data that was updated by the input/output operation (i.e. “when metadata is updated by the data input/output operation)), the controller knows the block is commit-completed. However, even though the transaction is completed, the metadata (i.e. valid block info and map data) may be lost [0174]. Therefore, in order to determine which pages of the block contain data that written for the transaction (i.e. determine whether the input/output operation has succeeded), the controller recovers the valid block bitmap from the FTL metadata stored within the memory system by reading the data stored in memory block (750). The data read from the memory block (750) includes the commit end/start (pages 7 & 10), the Mapdata (page 9), the Inode data (page 8) (i.e. receive status data regarding the at least one memory group from the memory device) (i.e. status data that was updated by the input/output operation (i.e. “when metadata is updated by the data input/output operation)). The controller uses this data to rebuild the valid block bitmap and the Inode table (i.e. determine whether the data input/output operation has succeeded based on the status data). Additionally, if only a commit-start was found, the controller may finish committing the transaction and update the valid block bitmap and the Inode table by reading the Inode data and LBAValidInfo (pages 2 and 3) (i.e. also status data) (i.e. status data that was updated by the input/output operation (i.e. “when metadata is updated by the data input/output operation)) [Fig. 9A] [Fig. 11] [0150] [0157-0162] [0176]. However, if a commit-start and commit-end are both not found, but only a transaction id (i.e. also status data) then the transaction is determined to have failed [Fig. 11], the commit is aborted (S1112), and the pages of the block of the uncommitted transaction are marked as invalid (i.e. the I/O operation has failed) [0180-0181]). 
Oh does not explicitly disclose, but Segal teaches, receive the response from the memory device after the data input/output operation is completed (by teaching that a flash memory controller may be informed by a flash memory device that the programming of the data unit and recovery metadata succeeded (i.e. I/O operation completed) (i.e. receive a response from the memory device, the response including a result of the data input/output operation (i.e. succeeded)) before (see [Fig. 3]) the management process of updating the metadata of the controller so that the host can be notified of the successfully completed operation (i.e. to inform the host, the controller determined the input/output operation succeeded) of writing the data unit and the metadata with lower latency while still guaranteeing the integrity of the data [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller with firmware operating the memory disclosed by Oh to include the reception of a response from the memory when the data (i.e. page 1 of Tx1) and the recovery metadata (such as the Inode page, LBAValidInfo page corresponding to Tx1 as taught by Oh) are successfully programmed to the memory device and to determine the successful completion of the write operation for the transaction based on receiving the response and to notify it to a host before performing a management process (of updating the metadata on the controller) (i.e. immediately) as taught by Segal. 
One of ordinary skill in the art would have been motivated to make this modification because notifying the host that the write operation for the transaction is complete in response to receiving a response of a successful indication that the programming of the data unit and recovery metadata succeeded allows for the memory to be operated with lower latency and therefore higher throughput, because the host is not waiting for the completion of the management process to receive a response, as taught by Oh in [Col 1: line 20-37] [Col 2: lines 4-47] [Col 7: lines 28-56].  
Regarding claim 7 and analogous claim 14:
The controller according to claim 6 is made obvious by Oh in view of Segal. 
Oh further discloses, wherein the data input/output operation includes a data program operation, a data erase operation or a data read operation within the plurality of memory groups (by disclosing that the transaction may write to pages of a block of the non-volatile memory cells [Fig. 7] [0120-0122] [Fig. 8]) and wherein the memory device is further configured to update the status data associated with the data program operation, the data erase operation, or the data read operation performed within the at least one memory group (by disclosing that the commit start (page 7), the Inode (page 2), and the LBAValidInfo (page 3), data(Inode) (page 8), Mapdata (page 9), and the commit end (page 10) are all programmed (i.e. updated) as part of the transaction (Tx1) (update the status data associated with the data program operation). Furthermore, they are read back by the controller during a recovery operation and used to update the FTL Metadata (734) (i.e. update the status data associated with the data program operation, the data erase operation, or the data read operation) [Fig. 9] [Fig. 9C] [Fig. 11] [0174-0181]). 
Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Segal in further view of US Patent Application Pub. No. US 2018/0181346 A1 (Kim).
Regarding claim 19 and analogous claims 5 and 12:
The controller according to claim 15 is made obvious by Oh in view of Segal. 
Oh further discloses, wherein each memory group among the plurality of memory groups is a memory block (by teaching that the write data for the transaction is written to pages of a block [Fig. 7]).
Oh does not explicitly disclose, but Kim teaches, and wherein the status data includes a valid page count indicating how many pages of the memory block data items are stored in (by teaching that during a booting and recovery operation of a memory system (110), the controller may retrieve the valid page counts (VPCs) (708) (i.e. a valid page count indicating how many pages of the memory block data items are stored in) for the respective memory blocks of the memory device represented in the count information table (702) from the memory blocks storing the count information (700) (i.e. the controller may receive status data) [0098] [0114-0116]. Accordingly, the controller may check for triggers for performing a background operation and select as source memory blocks for a garbage collection operation the memory blocks having the minimum VPCs and perform a garbage collection operation on the selected source memory blocks [0080] [0103] [0116] [0119]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data retrieved (i.e. status data) from the memory as part of a recovery operation as disclosed by Oh to additionally include the valid page count data for the different blocks of the memory device as taught by Kim. 
One of ordinary skill in the art would have been motivated to make this modification because retrieving the VPCs from a count table during a boot and recovery operation and performing the garbage collection according to the VPCs according to garbage collection triggers may generate empty memory blocks for storing data, and is part of a method for minimizing complexity and performance deterioration of a memory system and maximizing use efficiency of a memory device thereby quickly and stably processing data, as taught by Kim in [0005]. 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Segal in further view of US Patent Application Pub. No. US 2018/0275887 A1 (Yang).
Regarding claim 16 and analogous claims 2 and 9:
The memory system according to claim 15 is made obvious by Oh in view of Segal. 
Oh does not explicitly disclose, but Yang teaches, wherein the at least one memory including the computer program code is further configured, with the 10at least one processor, to cause the controller to determine whether the data input/output operation has succeeded or failed by comparing the status data with a physical to logical (P2L) map data item associated with the data input/output operation (by teaching that validity table bitmaps (i.e. status information) are written as EOB information for reconstruction of a mapping table during a power recovery process [0034]. The EOB information is used so that when two physical blocks have mapping information that map to the same logical block address (i.e. physical to logical (P2L) map data items), only the data for the most recent data from the host written for the logical block address is kept as valid instead of data that is not the most recent data written as part of a garbage collection operation for the same logical block address (i.e. the valid/invalid indication in the EOB information of the validity bitmap is compared with the mapping data in the spare area (104) of each physical page (i.e. physical to logical map data item) and the host to flash map is updated with the logical address if the validity bitmap indicates the mapping information is valid because the page is valid) [0032-0036] [0039]. Accordingly, the correct logical to physical map is retrieved during the power recovery process [0036] [0039]) and wherein the at least one memory including the computer program 15code is further configured, with the at least one processor, to cause the controller to update a logical to physical (L2P) map data item based on the P2L map data according to whether the input/output operation has succeeded (by disclosing that when the validity table bitmap indicates that the data for the page is valid and therefore the physical address of the data for which the logical address is stored in the page is valid (i.e. the input/output operation has succeeded), the host to flash (i.e. logical to physical) mapping table is updated with the physical address of the page for the logical address stored in the page [0035-0039] [Fig. 4] [Fig. 6]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reconstruction of the FTL mapping data (734) by scanning the blocks in reverse order of the write sequence based on the linked list after a power loss performed by the controller with the FTL firmware as disclosed by Oh to include the determination of the correct mapping data for the logical to physical map (734) by consulting a validity bitmap to determine the correctly written data (i.e. from a successful I/O operation) as taught by Yang. 
One of ordinary skill in the art would have been motivated to make this modification because it would allow for the recovery of the correct mapping information in response to an unexpected power loss during garbage collection, as taught by Yang in [0032-0038]. 

Response to Arguments/Amendments
In response to the amendments to the claims, the previous objections to the claims are withdrawn. However, in response to the amendments to the claims, new objections to claims 1-20 have been made as seen in the corresponding objection section above.
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn except for the rejections to claims 7 and 14, which have been maintained/altered according to the amendments. The problem with claims 7 and 14 is that there is unclear antecedent basis for “the status data associated with...” any of the operations because the previous status data was claimed merely as being output from the memory device and without any clear associations to any of the data program operation, the data erase operation, or the data read operation. Accordingly, the Examiner suggests the Applicant amend the limitation according to the suggestion provided by the Examiner in the corresponding rejection section above as Applicant’s amendments have not addressed the unclear antecedent basis with regards to “the status data associated with...”. Furthermore, claims 1-20 are rejected under 35 U.S.C. §112(b) in response to amendments made by the claims as seen in the corresponding rejection section above.
In response to the arguments against the 35 U.S.C. §101 rejection, the Examiner has fully considered the arguments, but is not persuaded. Applicant argues that the claims are not directed to an abstract idea, specifically, a mental process, because the claims recite, “structures”. Applicant’s argument appears to be summarized on pg. 14 when Applicant recites, “the claimed controller and memory device are types of physical components, so that the claimed invention is not directed to a mental process”. However, as pointed out by the Examiner previously, “if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019”. Accordingly, the presence of physical components does not preclude a claim from reciting a mental process, and therefore does not preclude a claim from being directed to an abstract idea. The Examiner further notes that Applicant’s arguments that the system is directed to a tangible system is irrelevant to an analysis of whether the claims are directed to a judicial exception without significantly more, but are instead related to a rejection to the claims for reciting non-statutory subject matter (for which a rejection was not made in this application (instead, the Examiner agrees as noted previously that “claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-7 are directed to a machine, claims 8-14 are directed to a process, and claims 15-20 are directed to a machine”)). Accordingly, Applicant’s arguments are unpersuasive and the 101 rejection for the claims as currently amended has been updated, and claims 1, 3-8, 10-15 and 17-20 are still rejected under 35 U.S.C. §101. 
Applicant asserts, without more, that the cited “status data” including the transaction start and transaction commit found in the transaction log “may correspond to the claimed response...” but “does not correspond to current operation information regarding a memory device which is changed during an operation” in claim 1. The Examiner respectfully disagrees. The Examiner mapped the claimed status data to all of the information included in pages 1-10 of block 750, which includes data related to mapping information, inode information, and whether a transaction (i.e. I/O operation) for the data stored in pg. 1 of block (750) was fully completed or not according to whether the controller decides to commit the transaction or abort the transaction based on the data read in the block (750) and pages (1-10) [0180-0181] [Fig. 11]. (Accordingly, the information cited by the Examiner may correspond to “a current operation information regarding the at least one memory group” (i.e. at least page (1) and block (750)) “which is changed during the operation” and Applicant’s argument is unpersuasive. As Segal was not relied upon to teach the above mentioned limitation, Applicant’s arguments regarding Segal are unpersuasive. Applicant applies the same reasoning refuted above to the dependent claims and other independent claims. Accordingly, claims 1-20 would have been obvious to one of ordinary skill in the art at the time the invention was filed and claims 1-20 are not indicated as allowable.  

Conclusion
Applicant's amendment necessitated any changes to the grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Friday 7:30 AM through 4:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139